Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 21 July 2021 remedies the Specification Objections, Claim Objections, and 112 Rejections in line with the Office’s suggestions.  Accordingly, these are withdrawn.
	The e-Terminal Disclaimer filed and approved on 5 August 2021 has rendered moot the Double Patenting rejections over 17/024,706.  
The claims recite “heating … aggregate silicate above 1700°C; cooling …; crushing … into amorphous particles; screening … to produce a micro-particle amorphous silicate material; and running said micro-particle amorphous silicate material ... during a hydraulic fracturing treatment.”
There is no Prior Art that discloses or teaches these method-of-forming steps for use in a fracturing treatment.  While each individual step may perhaps be found in industrial silicate production, there is no suitable teaching that would reasonably suggest the particular heating, cooling; crushing; screening; and running as claimed, especially with the disclosed effects on the silicate geometry and handling ([0033]-[0034]). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674